                         IN THE UNITED STATES DISTRICT COURT
                          DISRICT OF UTAH, CENTRAL DIVISION


RICKEY HUNTER; MARCOS MEZA;
KENNETH NOLES; BRENT RILEY; and
STEVEN STANDRIDGE, individually and
on behalf of all others similarly situated,
                                                  MEMORANDUM DECISION AND
                        Plaintiffs,               ORDER GRANTING IN PART AND
                                                  DENYING IN PART DEFENDANTS’
v.                                                RENEWED JOINT MOTION TO DISMISS
                                                  THE NON-EMPLOYER INDIVIDUALS
AGILITY ENERGY, INC.; PERRY
TAYLOR; TODD HANSEN; JESSICA                             Case No. 2:18-CV-618 TS-PMW
HANSEN; DILLION PING; and HEATHER
STEWART, individually and as officers,                      District Judge Ted Stewart
directors, shareholders, and/or principals of
AGILITY ENERGY, INC.,

                        Defendants.


        This matter is before the Court on Defendants’ Renewed Joint Motion to Dismiss the

Non-Employer Individuals named in Plaintiffs’ Amended Complaint. For the reasons discussed

below, the Court will grant the Motion in part and deny it in part. In doing so, the Court

dismisses Defendants Perry Taylor, Todd Hansen, Jessica Hansen, and Heather Stewart from this

case.

                                          I. BACKGROUND

        The original complaint for this case was filed on August 3, 2018, by Plaintiff Ricky

Hunter alleging violations of the Fair Labor Standards Act (“FLSA”) 1 against Defendant Agility

Energy, Inc. (“Agility”) and the individually named Defendants. 2 Hunter amended his complaint



           1
               29 U.S.C. §§ 201 et seq.
           2
               Docket No. 42, at 3.
on June 27, 2019, to include the named Plaintiffs to seek relief individually and for other

similarly situated Quality Control Managers (“QCM” or “QCMs”). 3

       Agility is a leading fracking proppant distribution company headquartered in Sandy,

Utah, with worksites in various locations throughout the United States. 4 Agility has a large

workforce in West Texas and the majority of Agility’s Texas-based employees are QCMs who

work at worksites in Midland County, Texas. 5 Agility employs QCMs to facilitate operations on

oilfield sites, and their main duty is the supervision and management of all field employees and

drivers at these sites. 6 Listed as managers, QCMs are paid on a salary basis. 7 However,

Plaintiffs assert that the pay scheme is far more complex in that a QCM’s final pay is in fact

determined by the total number of days worked each month. 8 As a result, Plaintiffs claim that

QCMs were not paid the statutorily required rate of one-and-a-half (1½) times their hourly rate

for all hours worked in excess of forty (40) hours per work week. 9

       Plaintiffs argue that responsibility for this violation should extend to all named

Defendants as employers because they jointly acted in the interest of Agility toward Plaintiffs by

controlling and directing terms of employment and compensation, formulating and implementing

policies, hiring and/or firing employees, creating work schedules, and “suffering all those

similarly situated to work.” 10 However, Defendants assert that Plaintiffs’ Amended Complaint


           3
               Id.
           4
               Id.; Docket No. 39, at 7.
           5
               Docket No. 42, at 3.
           6
               Id.
           7
               Docket No. 39, at 9.
           8
               Id.
           9
               Id. at 10.
           10
                Docket No. 39, at 7.


                                                 2
lacks sufficient allegations against the individual Defendants to warrant cognizable FLSA claims

against them and bring this Motion to Dismiss under Rule 12(b)(6) to dismiss those individuals

from this case. 11

                                    II. STANDARD OF REVIEW

        The Supreme Court has established that in order to survive a Motion to Dismiss under

Rule 12(b)(6) “a complaint must contain sufficient factual matter . . . ‘to state a claim to relief

that is plausible on its face.’” 12 Under this standard, facial plausibility is achieved when a

plaintiff “pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” 13 In determining facial plausibility, the Court’s

function “is not to weigh potential evidence that the parties might present at trial, but to assess

whether the plaintiff’s complaint alone is legally sufficient” 14 when the asserted “factual

allegations are accepted as true.” 15 As such, “a pleading that offers labels and conclusions or a

formulaic recitation of the elements of a cause of action will not do.” 16 “Nor [will] a complaint

suffice if it tenders naked assertions devoid of further factual enhancement.” 17




            11
                 Docket No. 42, at 4.
            12
             Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007) (internal citations and quotation marks omitted)).
            13
                 Id. at 678.
            14
              TecServe v. Stoneware, Inc., No. 2:08-CV-144-TS, 2008 WL 3166653, at *3 (D.
            Utah Aug. 5, 2008) (citing Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir.1991)).
            15
            Acosta v. Jani-King of Okla., Inc., 905 F.3d 1156, 1158 (10th Cir. 2018) (citing
Moore v. Guthrie, 438 F.3d 1036, 1039 (10th Cir. 2006)).
            16
                 Iqbal, 556 U.S. at 678 (2009) (citing Twombly, 550 U.S. at 555, 557).
            17
                 Id.


                                                   3
                                           III. DISCUSSION

       Under the FLSA, the term “employer” is defined broadly and includes “any person acting

directly or indirectly in the interest of an employer in relation to an employee.” 18 Further, the

term “employ” is expansively defined to mean “suffer or permit to work.” 19 To date, there is no

binding authority from the Supreme Court or Tenth Circuit that determines the application of

these definitions to the issue of whether an individual can be held liable as an employer under the

FLSA. 20 However, various other federal circuit and district courts have applied a test of

“economic reality” to address this issue. 21 This test seeds from the “Supreme Court’s instruction

that the economic reality rather than technical concepts should govern in considering

employment in the FLSA context.” 22

       The “economic realities” test is a six-part test that seeks to address four inquiries as to

whether an individual should be viewed as an employee or an independent contractor. 23

However, when applied to the issue of employer liability being placed on an individual, courts

have departed from the six-part test. Instead, the economic realities test used focuses on four

inquiries and the “totality of the circumstances” to determine if an individual exerts enough

operational control that he or she should be liable as an employer. 24


           18
             29 U.S.C. § 203(d); see also Baker v. Flint Eng’g & Const. Co., 137 F.3d 1436,
1440 (10th Cir. 1998); Jensen v. Redcliff Ascent, Inc., No. 2:13-CV-00275-TC-EJF, 2014 WL
2739297, at *3 (D. Utah June 17, 2014).
           19
            29 U.S.C. § 203(g); see also Baker, 137 F.3d at 1440; Jensen, No. 2:13-CV-00275-
TC-EJF, 2014 WL 2739297, at *3.
           20
                Jensen, 2014 WL 2739297, at *3.
           21
                Id.
           22
                Id.
           23
                Baker, 137 F.3d at 1440.
           24
             See generally Jensen, 2014 WL 2739297 (explaining each federal circuits approach
to determining employer responsibility for individuals).


                                                  4
       Therefore, in addressing the extent of operational control that an individual holds, courts

consider: 1) an individual’s power to hire and fire employees, 2) supervision or control of

employee work schedules or conditions of employment, 3) whether an individual determines the

rate and method of employee payment, and 4) whether an individual maintains employee

records, among other factors. 25 In Jensen v. Redcliff Ascent, Inc., Magistrate Judge Furse held

that relying on the standard of operational control invites “inquiry into whether a potential

defendant suffered or permitted employees to work” 26 and, therefore, a focus “on operational

control provides a method, grounded in the economic realities of a company, for evaluating when

individual liability may arise.” 27 The Court will apply these factors to each individual Defendant

named in Plaintiffs’ Amended Complaint.

A. Perry Taylor, President And Chief Executive Officer

       Taylor is the current President and Chief Executive Officer of Defendant Agility. 28 In

Plaintiffs’ Amended Complaint, they assert the following facts. As President and CEO, Taylor’s

job duties include overseeing and managing Agility’s operations and financials, hiring and firing

Quality Control Managers (QCM), setting QCM job duties, determining QCM’s pay amount and

basis, creating workplace policy, legal compliance, and maintaining employee records. 29

       Taking these allegations as true and in the light most favorable to the nonmoving party,

Plaintiffs have not met the requirement of facial plausibility as required under Rule 12(b)(6).

When applied to the economic realities test, the specified facts above are a direct example of a


           25
                Id. at *2.
           26
                Id. at *6.
           27
                Id.
           28
                Docket No. 39, at 5; Docket No. 47, at 5.
           29
                Docket No. 39, at 5; Docket No. 47, at 5.


                                                  5
“formulaic recitation of the elements of the cause of action.” 30 The elements listed above do

little more than state that Taylor 1) has the power to hire and fire employees, 2) has supervision

or control of employee work schedules or conditions of employment, 3) determines the rate and

method of employee payment, and 4) maintains employee records. Although Taylor may very

well participate in some or all of these roles, Plaintiffs’ allegations against Taylor are “devoid of

further factual enhancement.” 31

       Plaintiffs also assert that Taylor, together with other potential Defendants, controlled the

day-to-day operation of QCMs. This assertion includes that the named Defendants jointly

employed Plaintiffs by controlling and directing the terms of employment and compensation,

formulating and implementing policies, hiring and/or firing employees, creating work schedules,

and suffering all QCM’s and those similarly situated to work. 32 In support of these joint claims,

Plaintiffs allege that Defendants jointly acted in not approving QCMs to take days off,

knowingly skirted FLSA standards by labeling QCM’s pay as salary and titling QCMs as

managers, and failing to abide by Agility’s standard of discipline for employee violations. 33

Although some courts have accepted factual allegations to be asserted against a group of

defendants, 34 the finding of operational control requires the defendant to personally or directly




           30
                Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 557).
           31
                Id.
           32
                Docket No. 39, at 7; Docket No. 47, at 5–6.
           33
                Docket No. 47, at 6.
           34
              Donovan v. Agnew, 712 F.2d 1509, 1514 (1st Cir. 1983) (noting that defendants
together had “operational control of significant aspects of the corporation’s day to day functions,
including compensation of employees, and [ ] personally made decisions to continue operations
despite financial adversity during the period of nonpayment.”)


                                                  6
have involvement in “actual operations . . . that relate to a plaintiff’s employment.” 35

Unfortunately for Plaintiffs, the facts further alleged concerning the joint efforts of Defendants

lack the factual enhancement to show that Taylor personally or directly had operational control

over Plaintiffs in terms of their employment.

       In a final effort to meet the standard of plausibility, Plaintiffs refer to various District

Court cases that have held that “a corporate officer with operational control who is directly

responsible for a failure to pay statutorily required wages is an employer . . . and is jointly and

severally liable for the payment of the wages.” 36 However, the alleged facts do not meet the

standard of plausibility as to whether Taylor had operational control. Additionally, Plaintiffs fail

to allege facts sufficient to show that Taylor, as a corporate official, was responsible for the

alleged failure to pay wages. Therefore, Plaintiffs’ assertions are not enough to establish

plausibility on the essential elements to show that Taylor should be considered an employer and

should be held jointly and severally liable under the FLSA standard.




           35
              Irizarry v. Catsimatidis, 722 F.3d 99, 109 (2d Cir. 2013); see also Donovan, 712
F.2d at 1511 (1st Cir. 1983) (noting that both appellants “were actively engaged in the
management, supervision and oversight of Maxim Industries’ affairs, including employee
compensation and benefits.”); Wirtz v. Pure Ice Co., 322 F.2d 259, 263 (8th Cir. 1963)
(explaining that although defendant “could have taken over and supervised the relationship
between the corporation and its employees, had he decided to do so, [a] careful reading of the
record … indicates that he did not do so,” but rather “left compliance with the FLSA up to
various managers at the business.”); Gray, 673 F.3d at 357 (explaining that defendant “was
simply not sufficiently involved in the operation of the club to be an employer.”).
           36
            Docket No. 47, at 6 (citing Horne v. Scott's Concrete Contractor, LLC, No. 12-CV-
01445-WYD-KLM, 2013 WL 3713905 (D. Colo. Apr. 24, 2013), report and recommendation
adopted as modified, No. 12-CV-01445-WYD-KLM, 2013 WL 3713653 (D. Colo. July 16,
2013)).


                                                  7
B. Todd Hansen, Senior Vice President

       T. Hansen is the Senior Vice President of Agility. 37 Plaintiffs claim that T. Hansen, in

his role as Senior Vice President, oversaw the operation of over ninety (90) fracking crews

employed by Agility. 38 In addition, Plaintiffs allege the same general statements they did against

Taylor, that T. Hansen jointly acted with the other Defendants as an employer under the

economic realities test. 39 As a result of the allegations, Plaintiffs claim that T. Hansen 1) had the

power to hire and fire employees, 2) had the power to control and supervise employee work

schedules, and 3) had supervisory authority over them. 40

       In this pleading, Plaintiffs once again fail to meet the standard of facial plausibility as

required by the Court for a Motion to Dismiss under Rule 12(b)(6). The allegations Plaintiffs

make against T. Hansen are “naked assertions devoid of further factual enhancement.” 41 Once

again, it may be true that T. Hansen does in fact have the authority to make employment

decisions and has supervisory control over the employees at Agility. However, the allegations

give no further factual enhancement to give the Court an understanding of what overseeing the

operations of Agilities fracking crews actually means and whether T. Hansen in fact had

supervisory or operational control over the Plaintiffs’ employment. As such, Plaintiffs fail to

meet the standard required under Rule 12(b)(6).




           37
                Docket No. 39, at 5; Docket No. 47, at 10.
           38
                Docket No. 39, at 5; Docket No. 47, at 10.
           39
                Docket No. 39, at 7; Docket No. 47, at 10.
           40
                Docket No. 47, at 10.
           41
                Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 557 (2007)).


                                                  8
C. Jessica Hansen, Vice President Of Risk Management

       J. Hansen is the Vice President of Risk Management for Agility. 42 Plaintiffs plead that

operational control is met based on the following allegations. First, that J. Hansen’s job duties

include monitoring legal compliance policies for Agility (including FLSA compliance), that she

completed the hiring process for employees, and that she maintained employment documents. 43

Additionally, in connection with these listed job duties, Plaintiffs claim that Plaintiff Hunter was

required to submit his employment documents to J. Hansen and that she completed the hiring

process. 44 Finally, Plaintiffs include the same general allegations that Defendants jointly

employed Plaintiffs and controlled salary and day-to-day operations. 45 Plaintiffs claim that the

alleged facts above show that J. Hansen 1) had the power to hire and fire Plaintiffs, 2) had the

power to control and supervise their work, 3) had supervisory power over them, and 4) had the

power to set their rates and methods of pay. 46

       When viewed in a light most favorable to Plaintiffs, the listed allegations once again fail

to point to individual or direct operational control. The additional facts alleged against J. Hansen

give no further factual enhancement to the claim that she maintained employee records or that

she directed the implementation and compliance of the FLSA. In other words, Plaintiffs are

simply asserting conclusory statements and asking the Court to draw lines to the assumption that

J. Hansen may have had operational control over Plaintiffs’ employment. Again, J. Hansen’s

role certainly could have involved a direct or individual role in the actions alleged by Plaintiff.


           42
                Docket No. 39, at 6; Docket No. 47, at 11.
           43
                Docket No. 39, at 6; Docket No. 47, at 11–12.
           44
                Docket No. 39, at 6; Docket No. 47, at 11.
           45
                Docket No. 39, at 7; Docket No. 47, at 11–12.
           46
                Docket No. 47, at 12.


                                                  9
However, it is not the Court’s role to “weigh potential evidence that the parties might present at

trial.” 47 Additionally, similar to Taylor and T. Hansen, even when these facts are combined with

the allegations that Defendants jointly acted as an employer, there is no facial plausibility that J.

Hansen was personally involved in making decisions that would determine Plaintiff’s pay

structure and basis or the determination to list QCMs as managers within Agility.

D. Dillion Ping, General Manager

       Ping is the General Manager at Agility. 48 Plaintiffs allege that Ping, as General Manager,

oversees and manages QCMs at various fracking worksites, hires and fires QCMs, and makes the

work schedules for QCMs. 49 However, as additional factual support, Plaintiffs also allege that

Ping interviewed, hired, and fired Plaintiff Hunter and that, in response to a complaint from

Plaintiffs, told Mr. Landeros (Plaintiff’s Field Manager) that the QCM pay structure would not

change. 50 In addition to these allegations, Plaintiffs also assert that Ping jointly acted with the

other Defendants as an employer under the economic realities test. 51 As a result of these facts,

Plaintiffs claim that Ping 1) has the power to hire and fire employees, 2) has supervision or

control of employee work schedules or conditions of employment, 3) determines the rate and

method of employee payment, and 4) maintains employee records. 52

       Based on the allegations that specifically apply to Ping, Plaintiffs have barely alleged

sufficient facts to meet the required standard of plausibility. The Amended Complaint not only

states facts that directly point to the power Ping had to hire and fire employees, but also imply

           47
                TecServe, 2008 WL 3166653, at *3 (citing Miller, 948 F.2d at 1565).
           48
                Docket No. 39, at 6; Docket No. 47, at 7.
           49
                Docket No. 39, at 6; Docket No. 47, at 7.
           50
                Docket No. 39, at 12; Docket No. 47, at 8.
           51
                Docket No. 39, at 7; Docket No. 47, at 7–8.
           52
                Docket No. 47, at 8.


                                                  10
that Ping had supervision or control over the employees’ conditions of employment and rate and

method of pay. When compared to the other named Defendants, the allegations against Ping

show, at a minimum, the standard that must be met in order to cross the line from merely reciting

elements of the cause of action to providing factual enhancement for facial plausibility.

E. Heather Stewart, Accounts Payable Manager

       Stewart is the Accounts Payable Manager for Agility. 53 Plaintiffs allege that in her role

as Accounts Payable Manager, Stewart managed and maintained Agility’s accounts payable—

including its payroll—and that issues regarding pay were to be reported to her for remediation. 54

Plaintiffs additionally allege, as with all other Defendants, that Stewart acted jointly in general

allegations concerning operations of Agility’s employees. 55 Plaintiffs claim that these facts,

taken together and viewed in a light most favorable to their position, show that Stewart 1) had

supervision or control of employee work schedules or conditions of employment, 2) determined

the rate and method of employee payment, and 3) maintained employee records. 56

       Similar to Taylor, T. Hansen, and J. Hansen, Plaintiffs’ listed allegations miss the target

of plausibility of operational control under Rule 12(b)(6). Although the facts at hand do show

that Stewart had some control over the process of payroll, Plaintiffs once again ask the Court to

read between the lines to find plausibility of operational control. Plaintiffs claim that the duties

of managing payroll and being responsible for remedying complaints concerning pay are

sufficient to establish managerial control. While this may be true, taken in the light most

favorable to Plaintiffs, these responsibilities do not reach the level of allegations necessary to


           53
                Docket No. 39, at 6; Docket No. 47, at 13.
           54
                Docket No. 39, at 6; Docket No. 47, at 13.
           55
                Docket No. 39, at 6; Docket No. 47, at 13.
           56
                Docket No. 47, at 14.


                                                 11
meet the requirement of operational control over Plaintiffs’ employment. Given the allegations

at hand, the Court could only assume Stewart’s actual involvement in supervising the schedules

or conditions of employment, determining the rate and method of pay, or maintaining employee

records. As this is not the Court’s role when faced with a Motion to Dismiss, and because these

allegations lack further factual enhancement, the Court grants the Motion to Dismiss.

                                      IV. CONCLUSION

       It is therefore

       ORDERED that Defendants’ Renewed Joint Motion to Dismiss Non-Employer

Individuals (Docket No. 42) is GRANTED in part and DENIED in part as set forth above.

       DATED this 18th day of November, 2019.

                                            BY THE COURT:



                                             Ted Stewart
                                             United States District Judge




                                               12
